Citation Nr: 9903562	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-39 014	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
of the feet.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
laceration of the left fourth toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1983.  This appeal arises from a July 1996 rating 
decision which found that new and material evidence had not 
been submitted to reopen claims for service connection for a 
skin disorder of the feet, and for residuals of a laceration 
of the left fourth toe, and which also found that the veteran 
had not submitted a well-grounded claim for service 
connection for pes planus.  

 Following the issuance of the April 1997 Supplemental 
Statement of the Case (SSOC), and after transfer of the 
claims file to the Board of Veterans Appeals (Board), the 
veteran timely submitted additional pertinent medical 
evidence which was not previously of record in the claims 
file.  Accordingly, the Board in March 1998 remanded this 
case to the RO for review and issuance of an additional SSOC 
following review of the new evidence.  See 38 C.F.R. 
§ 20.1304 (c) (1998).  SSOCs having been issued in April 1998 
and May 1998, the case has now been returned to the Board for 
adjudication.  That process was repeated after the veteran 
timely submitted a statement in June 1998 informing the RO 
that he had received treatment for his foot disorders at the 
Columbia, South Carolina VA Medical Center.  The Board again 
remanded this case to the RO in October 1998 for review and 
issuance of an additional SSOC, which was issued in December 
1998.  The case is now before the Board for additional 
appellate consideration.  

The veteran's claims for service connection for a skin 
disorder of the feet and for residuals of a laceration of the 
left fourth toe are the subject of the REMAND portion of this 
decision, below.  


FINDINGS OF FACT

1. Pes planus was not shown present in service, and the 
veteran has submitted no competent medical evidence 
linking the pes planus first objectively demonstrated 
after service to any incident of service

2. The claim for service connection for pes planus is not 
plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for pes 
planus.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from January 1981 to 
September 1983.  The service medical records contain no 
complaints, findings, diagnoses, or treatment referable to 
pes planus.  They do show numerous records of examination or 
treatment for the veteran's laceration of the left fourth toe 
continuing up until the time of separation from service, but 
none of these contains a complaint or finding of pes planus.  
The Board also notes that the service records reflect that 
the veteran was medically separated from service because of 
residuals of a left fourth toe laceration.  

The veteran first claimed entitlement to service connection 
for pes planus in July 1996.  

February 1985 VA X-rays of the feet identified no pes planus.  
February 1985 VA outpatient records noted the veteran's 
complaints of a long history of foot pain which the veteran 
related to soaking the foot in chemicals aboardship in 
service.  The veteran alleged that the left foot was sore 
with prolonged standing.  He also complained that the left 
fourth toe was weak and that the foot was sweaty.  
Objectively, the examiner found flexible bilateral pes planus 
with good subtalar motion.  The left fourth toe was crowded 
under the fifth, with intact tendon junction.  There were 
callosities at the left plantar fourth toe with maceration 
between the toes, without a bunion.  The examiner's 
impression, in pertinent part, was flexible pes planus, with 
a prescription for mechanical support. 
 
A June 1992 VA treatment record documents the veteran's 
request for replacement plastic arches for his feet.  The 
examiner noted the veteran's history of pes planus and 
observed that the veteran needed new shoes.  Examination of 
the feet revealed no lesions, but possible maceration between 
the toes.  The examiner assessed, in pertinent part, a 
history of pes planus, and prescribed, in pertinent part, 
shoes with medial prosthetic support.  

A July 1992 VA outpatient treatment record noted that the 
veteran had pes planus bilaterally, and that he had 
previously been assigned arch supports with metatarsal heads.  
The soles of the feet were noted to be in good condition.  
The examiner prescribed replacement arch supports.  

An April 1993 VA medical record noted, in pertinent part, 
mild pes planus.  In October 1996, the veteran complained of 
fallen arches.  Objectively, very mild pes panus was found.  

At a March 1997 RO personal hearing, the veteran testified, 
in effect, that he incurred pes planus in service by working 
and standing in service all day on hard surfaces, including 
on concrete and steel at the bottom of a ship.  He testified 
that he was treated in service for his pes planus with 
plastic inserts for his shoes.  He stated, in effect, that he 
could no longer wear hard shoes due to foot disorders, 
including pes planus.  Also at the hearing, his mother 
testified that the veteran incurred pes planus in service.  

Further VA treatment records including in July 1997, January 
1998, and August 1998 show continued treatment for pes 
planus, including issuance of arch supports and 
recommendation of a cane to assist with ambulation, but no 
medical assessment of an etiology related to service.  

Analysis

According to 38 U.S.C.A. § 5107 (a), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded.  A claim is well grounded when it is plausible.  In 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), the U.S. 
Court of Veterans Appeals (Court) held that a plausible claim 
is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611(1992).  If a claim is not 
well-grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence. See Caluza.  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit. 

A disability initially diagnosed after service may be service 
connected where a review of all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In this case, the record contains no medical evidence 
whatsoever linking the veteran's current pes planus to his 
period of service.  The earliest medical evidence of pes 
planus contained in the claims file are February 1985 VA 
medical records wherein flexible pes planus was assessed.  
While it is true that in that medical report a history of pes 
planus since service was noted, that history was merely 
related by the veteran to the examiner, and is not supported 
by objective facts.  As such, that history so recorded is no 
more "medical evidence" than the veteran's own lay 
statements.  See LeShore V. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence," and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  The veteran's opinion, noted within that 
February 1985 medical record, that chemical soaking of his 
feet while working in service caused his pes planus, is not 
medical evidence, but rather the mere opinion of a layman.  
It is true that evidentiary assertions by the veteran must 
generally be accepted as true for the purposes of determining 
whether a claim is well-grounded.  However, that is not the 
case where the evidentiary assertion is beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  In this case, the veteran's 
evidentiary assertions linking his current pes planus to his 
period of service are beyond his competence, inasmuch as 
laymen are not competent to offer medical opinions as to 
etiology.  Espiritu v. Derwinski,  
2 Vet. App. 492 (1992).  

Similarly, the veteran's and his mother's testimony alleging 
the incurrence of pes planus in service are lay statements 
offered as medical opinions of incurrence of that medical 
disorder.  That lay testimony, because it lacks medical 
authority, does not constitute competent medical evidence.  
See Espiritu.  

Furthermore, the Board notes that the veteran's testimony, to 
the effect that he was treated in service for his pes planus 
with plastic inserts, is not supported by medical records of 
such treatment.  The Board does not accept as true that 
evidentiary assertion of inservice treatment for pes planus 
for the purpose of determining whether the veteran's claim is 
well-grounded, because the service medical records show 
repeated medical observation of the veteran's feet for his 
symptomatic left fourth toe laceration (for which he was 
ultimately separated from service) up until the time of 
separation from service, without any findings or treatments 
for pes planus recorded.  The Board thus finds the veteran's 
account of his alleged treatment for pes planus in service to 
be implausible.  

The claims file does contain medical evidence noting the 
presence of pes planus, or at least a history of pes planus, 
from 1985 until the present time, but there is no medical 
evidence showing that the veteran had pes planus in service, 
or that his pes planus was in any way causally related to his 
period of service.  Absent evidence of pes planus in service, 
and competent medical evidence of a causal link between the 
pes planus first noted post service and the veteran's period 
of service, the Board finds that the claim for service 
connection for pes planus is not well-grounded, and the 
appeal is denied.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for pes 
planus, the appeal is denied. 


REMAND

The veteran contends, in effect, that he has submitted new 
and material evidence warranting reopening his claims for 
service connection for a skin disorder of the feet and for 
residuals of a laceration of the left fourth toe.

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a) (1998) had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case.  The Board finds that the 
RO must readjudicate the issue of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a skin disorder of the feet and for residuals 
of a laceration of the left fourth toe in light of the Hodge 
decision.

Pursuant to Hodge, to determine whether the claims should be 
reopened, the RO must rely on the language of 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted to reopen the claims. Thus, new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should request the veteran to 
identify any and all sources of 
medical treatment received for his 
skin disorder of the feet and 
residuals of a laceration of the left 
fourth toe since September 1998.  He 
should be requested to submit copies 
of any additional private medical 
records.  Copies of the medical 
records from any VA source he 
identifies, and not currently of 
record, should then be requested, and 
those records, together with any 
submitted private medical records, 
should be associated with the claims 
folder.

2. Thereafter, the RO should readjudicate 
the issues of whether the veteran has 
submitted new and material evidence to 
reopen claims for service connection 
for a skin disorder of the feet and 
residuals of a laceration of the left 
fourth toe pursuant to the changes in 
applicable rules governing that 
determination as outlined in Hodge.  
If the claims are not reopened or 
service connection for both 
disabilities is not granted, the 
veteran and his representative should 
be furnished an appropriate SSOC which 
includes a summary of any additional 
evidence submitted, the additional 
applicable laws and regulations, and 
the reasons and bases for the 
decision.  They should be afforded an 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
outcome in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 10 -


